DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed 13 January 2022. As directed by the amendment claims 1, 3, 6, 7, 10, 12, 15, 16, 18 and 19 have been amended, claims 23-25 have been added, and claims 5, 8, 20 and 21 have been cancelled. Thus, claims 1-4, 6, 7, 9-19 and 22-25 are presently pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 27 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent no. 10,292,381 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jack Cook on 27 January 2022.
The application has been amended as follows: 
	Claims 23-25 are cancelled.

Reasons for Allowance
Claims 1-4, 6, 7, 9-19 and 22 are allowed. A statement of the examiner’s reasons for allowance was previously presented in the Office Action dated 13 July 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAYLEE R WILSON/Primary Examiner, Art Unit 3791